IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,896-01


                          EX PARTE THOMAS CREECH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR6350-A IN THE 424TH DISTRICT COURT
                             FROM LLANO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to seventy-five years’ imprisonment. The Third Court of Appeals dismissed his appeal.

Creech v. State, No. 03-12-00707-CR (Tex. App.—Austin 2012, no pet.).

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. We remanded this application to the trial court for findings of fact and

conclusions of law.

        The trial court has determined that counsel failed to timely file a notice of appeal. We find
                                                                                                       2

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in cause number 6350 from the 424th District Court of Llano County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 23, 2013
Do not publish